In an action, inter alia, to recover damages for breach of an alleged partnership agreement, in which a judgment was entered in the Supreme Court, Nassau County (Becker, J.), on September 30, 1993, enjoining the defendant Frank L. Ambrosino "from the use of the name and [s]ervice [m]ark 'Frank’s Steaks’ ”, the defendants Brent Gindel and Great American Cafe Inc., d/b/a Frank’s Steaks, appeal from an order of the same court, dated November 21, 1994, which denied their motion to punish Frank L. Ambrosino for contempt based on his willful failure to obey the aforementioned provision of the judgment.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since the appellants sold all their right, title, and interest in the service mark "Frank’s Steaks” (see, Stillman v Tuesday’s Restauranteurs, 99 AD2d 735) prior to their perfection of this appeal, any determination by this Court will not affect the rights of the parties with respect to this proceeding (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714). We find that the matter does not otherwise warrant invoking an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, supra). Accordingly, we dismiss the appeal as academic. Mangano, P. J., Balletta, Copertino and Hart, JJ., concur.